Elliott, J.
— The complaint of appellant seeks the review of a judgment rendered against him in an action instituted bjr the appellees.
It is said that the complaint in the original action is insufficient, because it affirmatively shows that the person for whom appellant undertook as surety had faithfulfy accounted for all money that had come into his hands as guardian, but iu this counsel are in error. It is averred that the guardian received $175, for which he failed to account. • The complaint is somewhat uncertain,’ but the remedy for this defect was by motion, and not .by demurrer.
Where there is nothing more than an error in the form of *191the judgment, and there is a complaint entitling the plaintiff to some relief, a bill of review will not lie. Baddeley v. Patterson, 78 Ind. 157.
Where no objection is made or exception reserved to rulings made during the progress of a trial, or on the motion for a new trial, an action to review the judgment can not be maintained upon the ground that there was error in such rulings-A bill of review can not create error.
Judgment affirmed.